65 West Dudley Town Road, Ste. 100, Bloomfield, CT06002, (860) 242-9800, fax (860) 242-9899 April 23, United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re:VeruTEK Technologies, Inc. Request for Withdrawal of Post-Effective Amendment No. 1 to Form SB-2 on Form S-1/A Registration Statement (Registration No. 333-144721) filed with the Securities and Exchange Commission on April2, (SEC Accession No.0001013762-08-000710) Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, VeruTEK Technologies, Inc. (“VeruTEK”) hereby requests withdrawal of its Post-Effective Amendment No. 1 to Form SB-2 on Form S-1/A Registration Statement (the “Amendment”) filed with the Securities and Exchange Commission (the “Commission”) on April2, 2008 (SEC Accession No.0001013762-08-000710). The Company is requesting this withdrawal because the printer submitting the filing used an erroneous EDGAR submission type (i.e., “S-1/A” instead of “POS AM”).The Company re-filed the Amendment with the Commission using the correct EDGAR submission type for this filing (i.e., “POS AM”) on April14, 2008 (SEC Accession No.0001013762-08-000777).No securities have been offered or sold pursuant to the Amendment. We greatly appreciate your assistance in this matter.If you have any questions regarding this request for withdrawal, please contact the undersigned at (860) 242-9800. Sincerely, /s/Michael F.
